Citation Nr: 0204753	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  99-04 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation by reason of need 
for regular aid and attendance or by reason of being 
permanently housebound. 


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had qualifying active service from December 1941 
to September 1942 and from August 1945 to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.
The Board originally issued a decision in July 2000, denying 
the veteran's claim for special monthly compensation.  The 
veteran appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  By Order dated in April 2001, 
the Court vacated the Board decision and remanded the matter 
for readjudication considering new legislative changes, 
discussed in more detail below.  In an August 2001 letter, 
the Board advised the veteran that he had additional time in 
which to supplement the evidence and argument of record in 
support of his appeal.  In March 2002, the Board received 
from the veteran several photographs accompanied by a waiver 
of consideration by the RO.  The case is therefore again 
before the Board for appellate review.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran has the following service-connected 
disabilities: ischemic heart disease as a residual of 
beriberi, rated as 100 percent disabling, and left leg scar, 
rated as zero percent disabling.

3.  The veteran suffered a cerebrovascular accident with left 
hemiparesis or hemiplegia in August 1997

4.  There is no competent medical evidence of record 
establishing a relationship between any service-connected 
disability and the cerebrovascular accident.

5.  The evidence of record does not establish that the 
veteran is in need of regular aid and attendance or is 
permanently housebound by reason of service-connected 
disability.   



CONCLUSION OF LAW

The criteria for awarding special monthly compensation by 
reason of need for regular aid and attendance or by reason of 
being permanently housebound have not been met.  38 U.S.C.A. 
§§ 1114(l) and (s), 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.350, 3.351, 3.352 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
May 1998 rating decision, July 1998 statement of the case, 
and September 1999 supplemental statement of the case, the RO 
apprised the veteran of the applicable laws and regulations 
and gave notice as to the evidence needed to substantiate his 
claim.  In addition, the Board finds that the record contains 
sufficient evidence to make a determination on the claim.  
The RO has secured medical examinations that provide 
information relevant to the claim.  The veteran has submitted 
private medical records, though he has not authorized VA to 
obtain any additional records.  There is no indication from 
the claims folder that there are outstanding VA treatment 
records that would support the veteran's appeal.  Finally, 
the veteran has had ample opportunity to present evidence and 
argument in support of his claim.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Factual Background

Review of the record revealed that the veteran has the 
following service-connected disabilities: ischemic heart 
disease as a residual of beriberi, rated as 100 percent 
disabling, and left leg scar, rated as zero percent 
disabling.  

The veteran underwent a variety of VA examinations in 
September 1996.  During the psychiatric examination, he 
reported that he lived alone and did his own cooking, 
cleaning, and washing.  The report of the social work survey 
indicated that the veteran was accompanied by his daughter 
but ambulatory and fairly kempt.  He lived alone and cooked, 
cleaned, shopped, and washed clothes for himself.  His health 
problems interfered with his ability to participate in 
outside activities.  In addition, during the May 1997 VA 
cardiology examination, the veteran related that he had 
shortness of breath and chest pain with sweeping, lifting 
objects weighing five kilograms, or walking ten meters.  

Private medical records stated that the veteran was 
hospitalized in August 1997.  The diagnoses were recent 
cerebrovascular accident (CVA) thrombosis with left 
hemiparesis and hypertensive cardiovascular disease.  In 
September 1997 and October 1997 statements, the veteran 
indicated that since the hospitalization, he stayed at home 
in bed.  He could not stand or walk without help.  He stated 
that the hospitalization was related to a heart condition.  
In a November 1997 statement, the veteran added that he could 
not dress or undress, eat, or use the restroom without 
assistance.  

The report of the March 1998 VA cardiology examination 
included the veteran's history of CVA with left hemiparesis 
in August 1997, noting that he had been confined to a chair 
or bed since that time.  The examiner stated that the veteran 
was unable to stand for the examination and that functional 
capacity could not be assessed because of the CVA.  

A private medical record dated in August 1998 indicated that 
the veteran received treatment for CVA and hypertension on an 
outpatient basis from August 1997 to December 1997.  

The veteran's August 1998 statement asserted that he was 
bedridden.  He could not go to the "comfort room" and moved 
his bowels on diapers.  His daughter fed him in bed.  He 
again stated that he could not rise or dress and undress 
himself without assistance of another person.  In his 
September 1998 claim form, the veteran related that he 
believed himself to be unable to work as of August 1997 due 
to a heart condition.  He had not working in the past five 
years, but "stayed in the house to look for [his] 
grandchildrens."  In addition to his other functional 
difficulties, he thought he had to use a wheelchair.  

In November 1998, the veteran was interviewed for purposes of 
receiving VA compensation.  The interviewer noted that the 
veteran was non-ambulatory, bedridden, and no longer able to 
attend to personal needs without assistance.  Notes indicated 
that the left portion of the veteran's body was paralyzed due 
to a recent heart attack.  

The report of VA cardiology examination in June 1999 noted 
the veteran's history of CVA with left hemiplegia.  He 
claimed to be bedridden for the past three years and required 
assistance in all self-care activities.  The examiner noted 
that the veteran was wheelchair-borne.  An October 1999 
private medical record included diagnoses of ischemic heart 
disease and status post thrombotic infarct with left 
hemiplegia.  It was noted that the veteran stayed at home.  

In March 2002, the Board received three photographs, 
purportedly of the veteran, showing him lying in bed and 
apparently using supplemental oxygen.   	     

Analysis

Special monthly compensation is payable to a person who is 
permanently bedridden or so helpless as a result of service-
connected disability that he is in need of the regular aid 
and attendance of another person.  38 U.S.C.A. § 1114(l) 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.350(b) (2001).  

The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of a 
claimant to dress or undress him or herself, or to keep him 
or herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of a claimant to feed him or herself through 
loss of coordination of the upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his or her daily environment.  
"Bedridden," i.e., the veteran is actually required to 
remain in bed, will be a proper basis for the determination.  
38 C.F.R. § 3.352(a).  See generally Turco v. Brown, 9 Vet. 
App. 222, 224 (1996) (eligibility for special monthly 
compensation by reason of regular need for aid and attendance 
requires that at least one of the factors set forth in VA 
regulation is met).  

If the veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the veteran has a single permanent disability 
rated 100 percent disabling, and has either additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more or is permanently housebound by 
reason of service-connected disability or disabilities.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d).  A veteran is 
"permanently housebound" when he is substantially confined 
to his house (ward or clinical areas, if institutionalized) 
or immediate premises due to service-connected permanent 
disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.351(d)(2).  

In this case, the Board finds that the criteria for 
entitlement to special monthly compensation are not met.  The 
veteran's service-connected disabilities are ischemic heart 
disease as a residual of beriberi, rated as 100 percent 
disabling, and left leg scar, rated as zero percent 
disabling.  He alleges that he is unable to dress or feed 
himself and attend wants of nature due to service-connected 
disability, such that he needs regular assistance from 
others.  The Board does not dispute the severity of the 
veteran's overall health and functioning.  However, the 
evidence of record shows that the veteran was capable of all 
such activities prior to August 1997, at which time he 
suffered a CVA, or stroke, with resulting left hemiparesis or 
hemiplegia.  Since the CVA, the evidence reflects decreased 
ability to perform daily activities and general confinement 
to a chair or bed.  Importantly, the records submitted by the 
veteran indicate the occurrence of thrombotic infarct CVA.  
The evidence does not suggest that the CVA is in any way 
related to the veteran's service-connected ischemic heart 
disease or left leg scar.  Therefore, even if the veteran 
requires regular aid and attendance or is permanently 
housebound, the absence of evidence establishing service-
connected disability as the cause is fatal to his claim.  
Therefore, the preponderance of the evidence is against the 
veteran's claim.  38 U.S.C.A. § 1114(l) and (s); 38 C.F.R. §§ 
3.350(b), 3.351(d).   

The Board notes that the November 1998 VA interviewer 
indicated that the veteran was partially paralyzed due to a 
recent heart attack.  In addition, the veteran related that 
the August 1997 hospitalization was for treatment of his 
heart condition.  It is conceded that the diagnosis shown in 
private medical records included hypertensive cardiovascular 
disease.  However, to the extent that either individual is 
arguably asserting that the CVA is associated with the 
service-connected ischemic heart disease, the Board 
emphasizes that there is no evidence suggesting that either 
the veteran or the interviewed is educated and trained in 
medicine.  A determination as to a relationship between two 
medical conditions necessarily requires a competent medical 
opinion.  Where the determinative issue involves a medical 
diagnosis or opinion as to etiology, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit  v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Thus, the lay statements at issue may not be the basis for a 
finding that the CVA is associated with, or is a 
manifestation of, any service-connected disability.  

The Board acknowledges that the VCAA, discussed above, 
requires VA to provide a medical examination or obtain a 
medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  Such an examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim. Id.  In this case, however, 
as just addressed, there is simply no competent evidence 
suggesting a relationship between the CVA and any service-
connected disability.  Therefore, there is no reasonable 
basis to require VA to secure an examination or medical 
opinion.    


ORDER

Special monthly compensation by reason of need for regular 
aid and attendance or by reason of being permanently 
housebound is denied. 



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

